Title: From Thomas Jefferson to George Clymer, 23 May 1805
From: Jefferson, Thomas
To: Clymer, George


                  
                     Sir 
                     
                     Washington May 23. 05.
                  
                  Your two letters of May 15. & that of May 18. have been duly recieved, & that of the two former which was in the nature of a Caveat is delivered to the Secretary of state for the Patent office.
                  With respect to the practicability & effect of the fire engine in naval actions, having no knolege of the subject myself, I am unable to give any opinion respecting it. but it shall be suggested to those who are in the way of making it useful to the public if it can be so. in the mean time my relations with the public render it not improper to assume on myself the giving you those thanks justly due to every one making communications on patriotic motives. I pray you to accept my salutations & good wishes & assurances of great respect
                  
                     Th: Jefferson 
                     
                  
               